DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 11-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (pub # 20160270234) in view of Kim et al (pub # 20160170524).

Consider claim 1. Ahn teaches A display device comprising: 
a display unit which comprises a display area (paragraph 0024, display panel displaying an image).
and a first hole formed in the display area; (paragraph 0024, a first flexible circuit board of which the one end portion is connected to the display panel, and in which at least one first through-hole is formed).
and an input sensing unit which is disposed on the display unit (paragraph 0026, display device can further include a touch panel arranged on the display panel).
and comprises a second hole corresponding to the first hole, (paragraph 0026, and a second flexible circuit board, one end portion of which is connected to the touch panel, and which includes at least one second through-hole).
the input sensing unit further comprising: 
(paragraph 0065, base film 190).
which comprises: 
an adjacent area disposed adjacent to the second hole; (Fig. 3, area adjacent to hole 113).
and a sensing area overlapping the display area and surrounding the adjacent area; (paragraph 0026, touch panel arranged on the display panel, thus a sensing area overlapping the display area and surrounding the adjacent area).
detection electrodes which are disposed on the sensing area; (paragraph 0132, touch panel detects the user’s touch, thus detection electrodes disposed on the sensing area).
Ahn does not specifically disclose and a first connection wiring which is disposed on the adjacent area, the first connection wire electrically connecting at least two detection electrodes spaced apart by the second hole, disposed at respective sides of the second hole.  However Kim et al in at least Fig. 8 and paragraph 0079 discloses first connecting portions 412 for connecting touch electrodes 411 arranged in a column direction.  Therefore it would have been obvious to one of ordinary skill in the art to combine the connecting portions of Kim et al with the touch panel of Ahn having detection electrodes spaced apart by the second hole so as to provide a means of connecting detection electrodes that are separated from each other by a hole or gap in the touch panel. 

Consider claim 16. Ahn teaches A display device comprising: 
a substrate which comprises a display area, (paragraph 0024, display panel displaying an image).
(Fig. 9 and paragraph 0115, dead space surrounding the display).
and a first hole formed in the display area; (paragraph 0024, a first flexible circuit board of which the one end portion is connected to the display panel, and in which at least one first through-hole is formed).
a circuit element layer which is disposed on the substrate and comprises a transistor; (paragraph 0024, driving circuit substrate).
a display element layer which is disposed on the circuit element layer overlapping the display area, (paragraph 0089, display panel can include a plurality of pixels, thus a display element layer).
the display element comprising a light emitting element electrically connected to the transistor; (paragraph 0089, OLED).
and an input sensing layer which is disposed on the thin-film encapsulation layer, (paragraph 0026, touch panel arranged on the display panel, thus a sensing area overlapping the display area and surrounding the adjacent area).
the input sensing layer comprising: 
detection electrodes overlapping the display area; (paragraph 0132, touch panel detects the user’s touch, thus detection electrodes disposed on the sensing area).
Ahn does not specifically disclose a thin-film encapsulation layer which is disposed on the display element layer; and a connection wiring electrically connecting detection electrodes separated from each other by the first hole among the detection electrodes, wherein the connection wiring is disposed adjacent to the first hole.

However Kim et al does teach a thin-film encapsulation layer which is disposed on the display element layer; (paragraph 0073, encapsulation layer 300).
and a connection wiring electrically connecting detection electrodes separated from each other by the first hole among the detection electrodes, wherein the connection wiring is disposed adjacent to the first hole. (Fig. 8 and paragraph 0079, first connecting portions 412 for connecting touch electrodes 411 arranged in a column direction).
Therefore it would have been obvious to one of ordinary skill in the art to combine the connecting portions of Kim et al with the touch panel of Ahn having detection electrodes spaced apart by the second hole so as to provide a means of connecting detection electrodes that are separated from each other by a hole or gap in the touch panel. 

Consider claim 2. Kim et al further teaches The display device of claim 1, wherein the detection electrodes comprise: 
sensing electrodes arranged in a first direction and connected to each other; (Fig. 8 and paragraph 0083, first touch electrodes 411).
and driving electrodes arranged in a second direction perpendicular to the first direction and connected to each other, (Fig. 8 and paragraph 0080 second touch electrodes 421).
(Fig. 8).Consider claim 8. Kim et al further teaches The display device of claim 1, wherein each of the sensing electrodes and the first connection wiring comprises a transparent conductive pattern, (paragraph 0051, transparent insulation substrate).
and wherein the first connection wiring comprises a metal conductive pattern disposed on the transparent conductive pattern. (paragraph 0087, metal lines).Consider claim 11. Kim et al further teaches The display device of claim 1, wherein the display unit comprises: 
a first substrate; (paragraph 0039, liquid crystal panel includes lower substrate).
a second substrate which is disposed opposing the first substrate; (paragraph 0039, upper substrate).
a display element layer which is disposed between the first substrate and the second substrate; (paragraph 0039, liquid crystal layer).
and a sealing member which is disposed between the first substrate and the second substrate to surround the first hole and seal the first substrate and the second substrate, (paragraph 0039).
wherein the first connection wiring overlaps the sealing member. (Fig. 9).Consider claim 12. Ahn further teaches The display device of claim 1, further comprising (paragraph 0067, through-hole 110, thus a window).
Kim et al further teaches wherein the window unit comprises a light shielding pattern overlapping the adjacent area. (paragraph 0039, anti-reflective layer 500).Consider claim 13. Kim et al further teaches The display device of claim 1, wherein the display unit comprises wirings overlapping the adjacent area, and the first connection wiring overlaps at least two of the wirings. (Fig. 9).Consider claim 17. Kim et al further teaches The display device of claim 16, wherein the detection electrodes comprise a metal conductive layer of a metal mesh pattern, (paragraph 0087).
wherein a portion of the connection wiring which overlaps one of the detection electrodes is a metal mesh pattern, and wherein the detection electrodes do not overlap the light emitting element. (Fig. 9).Consider claim 18. Kim et al further teaches The display device of claim 16, wherein the detection electrodes comprise: 
sensing electrodes arranged in a first direction and connected to each other; (Fig. 8 and paragraph 0083, first touch electrodes 411).
(Fig. 8 and paragraph 0080 second touch electrodes 421).
and wherein a first driving electrode and a second driving electrode spaced apart from each other by the second hole disposed at respective sides of the second hole are electrically connected by the connection wiring. (Fig. 8).Consider claim 19. Kim et al further teaches The display device of claim 18, wherein the detection electrodes further comprise first connection parts which electrically connect the sensing electrodes to each other, (Fig. 8).
wherein a first sensing electrode and a second sensing electrode disposed adjacent to the second hole among the sensing electrodes are electrically connected to each other by a first adjacent connection part among the first connection parts, (Fig. 8).
and wherein the first adjacent connection part is disposed on a first reference boundary line set based on the second hole. (Fig. 8).Consider claim 20. Kim et al further teaches The display device of claim 19, wherein the first connection parts are disposed on one imaginary line, and wherein the first adjacent connection part is disposed at an intersection point of the imaginary line and the first reference boundary line. (Fig. 8).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (pub # 20160270234) in view of Kim et al (pub # 20160170524) as applied to claim 1 above, and further in view of Yousefpor et al (pub # 20140354586).


Consider claim 7. Ahn in view of Kim et al does not specifically disclose The display device of claim 1, wherein the input sensing unit further comprises a guard line which is disposed on the adjacent area of the base layer to form a closed loop along edges of the second hole.  However Yousefpor et al in at least paragraph 0036 discloses guard lines.  Therefore it would have been obvious to one of ordinary skill in the art to combine the guard lines of Yousefpor et al with the display device of Ahn in view of Kim et al so as to shield display pixel elements in sense lines (Yousefpor et al paragraph 0036).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (pub # 20160270234) in view of Kim et al (pub # 20160170524) as applied to claim 1 above, and further in view of Lee (pub # 20170097703).


Consider claim 9. Kim et al further teaches The display device of claim 1, wherein the input sensing unit further comprises a sensing wiring which is connected to an end of one of the detection electrodes, (Fig. 8).
Ahn in view of Kim et al does not specifically disclose and a line width of the first connection wiring is greater than that of the sensing wiring.  However Lee in at least (Fig. 3).
Ahn in view of Kim et al does not specifically disclose wherein the line width of the first connection wiring is different from that of the second connection wiring. However Lee in at least paragraph 0071 discloses six sensor signal lines each having a different width.  Therefore it would have been obvious to one of ordinary skill in the art to modify the width of the first connection wiring to be greater than the sensing wiring as disclosed by Lee in order to reduce the parasitic capacitance (Lee paragraph 0076).


Allowable Subject Matter
Claims 3-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The display device of claim 2, wherein the detection electrodes further comprise first connection parts which electrically connect the two adjacent sensing electrodes to each other, wherein the sensing electrodes comprise: a first sensing electrode and a second sensing electrode disposed adjacent to the second hole, wherein the first connection parts comprise a first adjacent connection part electrically connecting the first sensing electrode and the second sensing electrode to each other, and wherein the first adjacent connection part is disposed on a first reference boundary line, the first reference boundary line spaced apart from the second hole at a reference distance. Claims 4-6 are objected to due to their dependency from claim 3.

Consider claim 14. The prior art does not teach or render obvious The display device of claim 1, wherein the display unit comprises: a base layer; and a plurality of dams which are formed adjacent to the first hole, each of the dams forming a closed loop along edges of the first hole, and wherein the first connection wiring overlaps at least one of the dams. Claim 15 is objected to due to its dependency from claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624